DETAILED ACTION
Claims 1, 7, 13, 20, 28 and 36 are amended. Claims 1-36 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 20140253305) in view of Choi (US 20160026316).
As per claim 1, Rosenberg discloses a display device (Fig. 1, #104; [0030]), comprising:
a display panel (#106) including a first edge (i.e., left edge) extended in a first direction (i.e., vertical direction); and
a first force sensor (#118(1)) disposed adjacent to the first edge (i.e., left edge) of the display panel (#106) and overlapping the display panel (#106; [0034]-[0035]), wherein the first force sensor (#118(1)) extends along the first edge (i.e., left edge) in the first direction (i.e., vertical direction; [0034]),
wherein the first force sensor comprises a first sensing region (#108(1)) arranged in the first direction (i.e., vertical direction) and a second sensing region (#108(2)) adjacent to the first sensing region(s) (#108(1)) in the first direction (i.e., vertical direction), the first sensing region (#108(1)) disposed closer to a first end (i.e., upper end) of the first force sensor (#118(1)) than the second sensing region (#108(2)), and 
However, Rosenberg does not teach the first force sensor comprises a plurality of first sensing regions arranged in the first direction,
wherein the first sensing regions are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction,
wherein a length of the second sensing region extending in the first direction is larger than a length of each of the first sensing regions extending in the first direction.
Choi teaches the first force sensor (Fig. 1, #120; [0051]) comprises a plurality of first sensing regions (Fig. 2B, #301-302) arranged in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein the first sensing regions (#301-302) are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein (Fig. 2B discloses) a length of the second sensing region (i.e., #304-312) extending in the first direction (i.e., vertical direction) is larger than a length of each of the first sensing regions (i.e., #301-302) extending in the first direction (i.e., vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first force sensor of Rosenberg arranged with the sensing regions disclosed by Choi so that the second sensing region is capable of detecting a user’s touch contact over a larger length than each of the first sensing regions.

wherein the first electrode (Rosenberg: #410(1)) is disposed over the first sensing regions (Choi: #301-302) and the second sensing region (Rosenberg: #108(2)), and the second electrode (Rosenberg: #410(2)) is disposed separately in each of the first (Choi: #301-302) and second sensing regions (Rosenberg: #108(2)).
As per claims 3, 16 and 33, Rosenberg in view of Choi discloses the display device (force sensor) of claim 2 (claim 15) (claim 30), wherein the first force sensor further comprises a force sensing layer (Rosenberg: #414) comprising a force sensitive material having a resistance that varies according to a force (Rosenberg: [0074]),
wherein the first electrode (Rosenberg: #410(1)) and the second electrode (Rosenberg: #410(2)) contact the force sensing layer (Rosenberg: #414; [0072]; [0074]).
As per claims 4 and 17, Rosenberg in view of Choi discloses the display device of claim 3 (claim 16), wherein the first electrode (Rosenberg: #410(1)) comprises a first stem electrode and a plurality of first branch electrodes branching from the first stem electrode (Rosenberg: Fig. 7 discloses the first electrode #410(1) comprises a first stem electrode and a plurality of first branch electrodes branching from the first stem electrode), and
the second electrode (Rosenberg: #410(2)) comprises a second stem electrode and a plurality of second branch electrodes branching from the second stem electrode (Rosenberg: Fig. 7 discloses the second electrode #410(2) comprises a second stem 
wherein the first branch electrodes and the second branch electrodes are arranged alternately with each other (Rosenberg: Fig. 7 discloses the first branch electrodes and the second branch electrodes are arranged alternately with each other).
As per claims 5, 18 and 31, Rosenberg in view of Choi discloses the display device (force sensor) of claim 4 (claim 17) (claim 30), wherein the first electrode is a driving electrode, and the second electrode is a sensing electrode (Rosenberg: [0036]; [0044]).
As per claims 6, 19 and 34, Rosenberg in view of Choi discloses the display device of claim 3 (claim 16) (claim 33), wherein the force sensing layer (Rosenberg: #414) is disposed separately in each of the first and second sensing regions (Rosenberg: [0065]; [0074]).
As per claims 7, 20 and 36, Rosenberg in view of Choi discloses the display device (force sensor) of claim 1 (claim 13) (claim 28) except for the length of the second sensing region is about 30% to about 50% of a total length of the (first) force sensor. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length of the second sensing region is about 30% to about 50% of a total length of the (first) force sensor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

a second force sensor (Rosenberg: #118(2)) disposed adjacent to a second edge of the display panel (Rosenberg: #106) and overlapping the display panel (Rosenberg: #106), wherein the second edge faces the first edge and the second force sensor (Rosenberg: #118(2)) extends along the second edge (Rosenberg: [0034]-[0036]),
wherein the second force sensor (Rosenberg: #118(2)) comprises a plurality of third sensing regions (Rosenberg: #108(3), i.e., a plurality of third sensing regions defined by an area of #108(3) and 108(7)) and a fourth sensing region (Rosenberg: #108(4)), the third sensing regions (Rosenberg: #108(3), 108(7)) disposed closer to a first end (Rosenberg: i.e., upper end) of the second force sensor (Rosenberg: #118(2)) than the fourth sensing region (Rosenberg: #108(4)), and the fourth sensing region (Rosenberg: #108(4)) disposed closer to a second end (Rosenberg: i.e. lower end) of the second force sensor (Rosenberg: #118(2)) than the third sensing regions (Rosenberg: #108(3), 108(7)),
wherein the third sensing regions (Rosenberg: #108(3), 108(7)) are distinct from one another and are separated from one another by a plurality of second non-sensing regions (Rosenberg: Fig. 1 discloses the third sensing regions #108(3) and #108(7) are distinct from one another and are separated from one another by a plurality of second non-sensing regions),
wherein the fourth sensing region (Rosenberg: #108(4)) has a larger area than each of the third sensing regions (Rosenberg: #108(3); [0036]).

As per claim 13, Rosenberg discloses a display device (Fig. 1, #104; [0030]), comprising:
a display panel (#106) including a first edge (i.e., left edge) extended in a first direction (i.e., vertical direction); and
a first force sensor (#118(2)) disposed adjacent to the first edge (i.e., right edge) of the display panel (#106) and overlapping the display panel (#106; [0034]-[0035]), wherein the first force sensor (#118(2)) extends along the first edge (i.e., right edge) in the first direction (i.e., vertical direction) and comprises a recess disposed at an inner side of the first sensor (#118(2); [0034]; where Fig. 9 discloses a recess disposed at an inner side of the first sensor #118(2)),
wherein the first force sensor (#118(2)) comprises a first sensing region (#108(3)) arranged in the first direction (i.e., vertical direction) and a second sensing region (#108(4)) adjacent to the first sensing region (#108(3)) in the first direction (i.e., vertical direction),
wherein (Fig. 9 discloses) the recess is disposed between an endmost first sensing region among the first sensing region (#108(3)) and the second sensing region (#108(4)) in the first direction (i.e., vertical direction).
However, Rosenberg does not teach the first force sensor comprises a plurality of first sensing regions arranged in the first direction,

wherein a length of the second sensing region extending in the first direction is larger than a length of each of the first sensing regions extending in the first direction.
Choi teaches the first force sensor (Fig. 1, #120; [0051]) comprises a plurality of first sensing regions (Fig. 2B, #301-302) arranged in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein the first sensing regions (#301-302) are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein (Fig. 2B discloses) a length of the second sensing region (i.e., #304-312) extending in the first direction (i.e., vertical direction) is larger than a length of each of the first sensing regions (i.e., #301-302) extending in the first direction (i.e., vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first force sensor of Rosenberg arranged with the sensing regions disclosed by Choi so that the second sensing region is capable of detecting a user’s touch contact over a larger length than each of the first sensing regions.
As per claim 14, Rosenberg in view of Choi discloses the display device of claim 13, wherein the recess is notch-shaped (Rosenberg: Fig. 9 discloses the recess is notch-shaped).

wherein the first electrode (Rosenberg: #410(1)) is disposed over the first sensing regions (Choi: #301-302) and the second sensing region (Rosenberg: #108(4)), and the second electrode (Rosenberg: #410(2)) is disposed separately in each of the first (Choi: #301-302) and second sensing regions (Rosenberg: #108(4)).
As per claim 21, Rosenberg in view of Choi discloses the display device of claim 13, wherein each first sensing region of the first force sensor is a pressing recognition region, and the second sensing region of the first force sensor is a squeezing recognition region (Rosenberg: [0040]; [0122]; where the user gripping the touch zone 108 is functionally equivalent to a squeezing recognition region).
As per claim 22, Rosenberg in view of Choi discloses the display device of claim 13, wherein the first force sensor comprises a first electrode (Rosenberg: Fig. 5, #406(1)) formed as a single piece along a direction (Rosenberg: i.e., Y direction) in which the first force sensor extends (Rosenberg: #118(2)), and a second electrode (Rosenberg: #406(2)) formed as a single piece along the direction (Rosenberg: i.e., Y direction) in which the first force sensor extends (Rosenberg: #118(2)),
wherein the second electrode (Rosenberg: #406(2)) is separated from the first electrode (Rosenberg: #406(1)).
As per claim 23, Rosenberg in view of Choi discloses the display device of claim 22, further comprising:

As per claim 24, Rosenberg in view of Choi discloses the display device of claim 13, further comprising:
a bracket (Rosenberg: Fig. 2, #202) that houses the display panel (Rosenberg: #106) and the first force sensor (Rosenberg: #118(2)),
wherein the bracket (Rosenberg: #202) comprises a connect hole (Rosenberg: #208) through which a connector passes (Rosenberg: [0042]; where FSR assembly 118 includes a connector), and the recess (Rosenberg: Fig. 9) bypasses the connect hole (Rosenberg: #208) in an outward direction.
As per claim 25, Rosenberg in view of Choi discloses the display device of claim 13, further comprising:
a second force sensor (Rosenberg: #118(1)) disposed adjacent to a second edge of the display panel (Rosenberg: #106) that faces the first edge of the display panel (Rosenberg: [0034]; [0036]),
wherein the second force sensor (Rosenberg: #118(1)) overlaps the display panel (Rosenberg: #106; [0035]).
As per claim 26, Rosenberg in view of Choi discloses the display device of claim 25, wherein the second force sensor (Rosenberg: #118(1)) does not comprise the recess disposed in the first force sensor (Rosenberg: #118(2); where the second force sensor #118(1) does not comprise the recess disposed in the first force sensor #118(2) as disclosed on Fig. 9) or any other recess. 
 end (Rosenberg: i.e., lower end) of the second force sensor (Rosenberg: #118(1)) than the third sensing regions (Rosenberg: #108(1), 108(5)),
wherein the third sensing regions (Rosenberg: #108(1), 108(5)) are distinct from one another and are separated from one another by a plurality of second non-sensing regions (Rosenberg: Fig. 1 discloses the third sensing regions #108(1) and #108(5) are distinct from one another and are separated from one another by a plurality of second non-sensing regions),
wherein the fourth sensing region (Rosenberg: #108(2)) has a wider area than each of the third sensing regions (Rosenberg: #108(1); [0036]).
As per claim 28, Rosenberg discloses a force sensor (Fig. 1, #118(2); [0034]), comprising:
a recess disposed at one side of the force sensor (Fig. 9 discloses a recess disposed at one side of the force sensor #118(2));
a first sensing region (#108(3)) that sense a first force and are arranged in a first direction (i.e., vertical direction; [0030]; [0033]-[0035]); and

wherein (Fig. 9 discloses) the recess is disposed between an endmost first sensing region among the first sensing region (#108(3)) and the second sensing region (#108(4)) in the first direction (i.e., vertical direction).
However, Rosenberg does not teach a force sensor comprises a plurality of first sensing regions and are arranged in a first direction; and
wherein the first sensing regions are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction,
wherein a length of the second sensing region extending in the first direction is larger than a length of each of the first sensing regions extending in the first direction.
Choi teaches a force sensor (Fig. 1, #120; [0051]) comprises a plurality of first sensing regions (Fig. 2B, #301-302) and are arranged in the first direction (i.e., vertical direction; [0064]-[0065]); and
wherein the first sensing regions (#301-302) are distinct from one another and are separated from one another by a plurality of first non-sensing regions in the first direction (i.e., vertical direction; [0064]-[0065]),
wherein (Fig. 2B discloses) a length of the second sensing region (i.e., #304-312) extending in the first direction (i.e., vertical direction) is larger than a length of each of the first sensing regions (i.e., #301-302) extending in the first direction (i.e., vertical direction).

As per claim 29, Rosenberg in view of Choi discloses the force sensor of claim 28, further comprising:
a first substrate (Rosenberg: Fig. 4, #402) comprising an electrode layer (Rosenberg: #410); and
a second substrate (Rosenberg: #416) that faces the first substrate (Rosenberg: #402) and comprises a force sensing layer (Rosenberg: #414).
As per claim 30, Rosenberg in view of Choi discloses the force sensor of claim 29, wherein the electrode layer (Rosenberg: #410) comprises a first electrode (Rosenberg: Fig. 7, #410(1)) and a second electrode (Rosenberg: #410(2)) separated from the first electrode (Rosenberg: #410(1)),
wherein the first electrode (Rosenberg: #410(1)) is disposed over the first sensing regions (Rosenberg: #108(3)) and the second sensing region (Rosenberg: #108(4)), and the second electrode (Rosenberg: #410(2)) is disposed separately in each of the first (Rosenberg: #108(3)) and second sensing regions (Rosenberg: #108(4)).
As per claim 32, Rosenberg in view of Choi discloses the force sensor of claim 31, wherein the first electrode and the second electrode are comb-shaped and engaged with each other (Rosenberg: Fig. 7; [0082]).

a bonding layer (Rosenberg: Fig. 4, #412) disposed between the first substrate (Rosenberg: #402) and the second substrate (Rosenberg: #416) along edges of the first substrate (Rosenberg: #402) and the second substrate (Rosenberg: #416),
wherein the bonding layer (Rosenberg: #412) bonds the first substrate (Rosenberg: #402) and the second substrate (Rosenberg: #416) together and seals an internal space (Rosenberg: [0073]; [0075]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Choi in view of Shin (US 20150334211).
As per claim 10, Rosenberg in view of Choi discloses the display device of claim 9.
However, the prior art of Rosenberg and Choi do not teach the display panel includes a flat portion,
a first curved portion connected to the flat portion, and
a second curved portion connected to the flat portion,
wherein the first curved portion is disposed at the first edge, the second curved portion is disposed at the second edge, the first force sensor overlaps the first curved portion of the display panel, and the second force sensor overlaps the second curved portion of the display panel.
Shin teaches the display panel (Fig. 4, #330) includes a flat portion (#341; [0217]; [0251]),

a second curved portion (#342) connected to the flat portion (#341; [0217]; [0251]),
wherein the first curved portion is disposed at the first edge (i.e., left edge), the second curved portion (#342) is disposed at the second edge (i.e., right edge), the force sensor (#320) overlaps the first curved portion of the display panel (#330), and the force sensor (#320) overlaps the second curved portion (#342) of the display panel (#330; [0217]; [0221]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the first and second force sensors of Rosenberg in view of Choi according to Shin so as to provide a mobile terminal capable of having size-reduced upper and lower bezels (Shin: [0012]).
As per claim 11, Rosenberg in view of Choi in view of Shin discloses the display device of claim 10, wherein the first force sensor (Rosenberg: Fig. 2, #118(1)) and the second force sensor (Rosenberg: #118(2)) are attached to a lower surface of the display panel (Rosenberg: #106; [0035]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Choi in view of Shin in view of Iwasaki (US 20160326407).
As per claim 12, Rosenberg in view of Choi in view of Shin discloses the display device of claim 11, further comprising:

wherein the first force sensor (Rosenberg: #118(1)) is attached to the bracket (Rosenberg: #202) with a first tape (Rosenberg: [0068]; where PSA #404 is functionally equivalent to a first tape), and the second force sensor (Rosenberg: #118(2)) is attached to the bracket (Rosenberg: #202) with a second tape (Rosenberg: [0068]; where PSA #404 is functionally equivalent to a second tape).
However, the prior art of Rosenberg, Choi and Shin do not teach a first waterproof tape and a second waterproof tape.
Iwasaki teaches in an analogous art for fixing components is a touch panel device, a waterproof tape ([0133]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second force sensors disclosed by Rosenberg in view of Choi and Shin attached to the bracket with the adhesive tape disclosed by Iwasaki so as to provide a first and second waterproof tape to prevent water intrusion from an adhesion gap. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 28 have been considered but are moot because the arguments do not apply to the new grounds of rejection as presented above.
[sic] (Rosenberg), no recess is disposed between elements 108(3) and 108(4)”.
The Examiner respectfully does not agree. Shown below is Figure 9 of Rosenberg that discloses the first sensing region #108(3) and the second sensing region #108(4) in the first direction, i.e., vertical direction. Rosenberg clearly discloses the recess is disposed between the first sensing region #108(3) and the second sensing region #108(4).

    PNG
    media_image1.png
    789
    611
    media_image1.png
    Greyscale



Therefore, Rosenberg discloses on Figure 9 the recess is disposed between the first sensing region #108(3) and the second sensing region #108(4) in the first direction, i.e., vertical direction.


The Examiner does not agree. The specification merely discloses on paragraph 0086, “The recess NTH of the first force sensor 100 may be located in the middle or below the middle of the first force sensor 100 in the longitudinal direction of the first force sensor 100, as illustrated in FIG. 9. For example, a distance from the lower end of the first force sensor 100 to the recess NTH in a plan view may be about 30% to about 50% of the total length of the first force sensor 100. In an exemplary embodiment, the distance from the lower end of the first force sensor 100 to the recess NTH may be between about 50 mm and about 60 mm”.
	The specification provides no evidence or criticality of having “the length of the second sensing region is about 30% to about 50% of a total length of the (first) force sensor” as recited in claims 7, 20 and 36. It is respectfully submitted that having “the length of the second sensing region is about 30% to about 50% of a total length of the (first) force sensor” was merely performed through routine experimentation. Therefore, re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622    










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622